DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/21/2021 and 10/14/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (USPG Pub No. 2018/0100993).

Regarding claim 7, Park discloses wherein an object-side surface of the first lens (110) is convex (Paragraph 66, Table 1).
Regarding claim 8, Park discloses wherein an object-side surface of the second lens (120) is convex (Paragraph 66, Table 1).
Regarding claim 9, Park discloses wherein an object-side surface of the third lens (130) is convex (Paragraph 66, Table 1).
Regarding claim 10, Park discloses wherein an image-side surface of the fifth lens (150) is concave (Paragraph 67, Table 1).
Regarding claim 12, Park discloses wherein an entire field of view (FOV) of the optical imaging system is 75° or more (Table 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPG Pub No. 2018/0100993) in view of Wu et al. (USPG Pub No. 2018/0052304), hereinafter “Wu”.
Regarding claim 13, Park discloses the claimed invention except for wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens. In the same field of endeavor, Wu discloses wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Park with wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that 
Regarding claim 14, Park discloses the claimed invention except for wherein 0 < R8/R10 < 2.0 in which R8 is a radius of curvature of the image-side surface of the fourth lens, and R10 is a radius of curvature of an image-side surface of the fifth lens. In the same field of endeavor, Wu discloses wherein 0 < R8/R10 < 2.0 in which R8 is a radius of curvature of the image-side surface of the fourth lens, and R10 is a radius of curvature of an image-side surface of the fifth lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Park with wherein 0 < R8/R10 < 2.0 in which R8 is a radius of curvature of the image-side surface of the fourth lens, and R10 is a radius of curvature of an image-side surface of the fifth lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, Park discloses the claimed invention except for wherein 0 < R11/R12 < 1.2 in which R11 is a radius of curvature of an object-side surface of the sixth lens, and R12 is a radius of curvature of the image-side surface of the sixth lens. In the same field of endeavor, Wu discloses wherein 0 < R11/R12 < 1.2 in which R11 is a radius of curvature of an object-side surface of the sixth lens, and R12 is a radius of curvature of the image-side surface of the sixth lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Park with wherein 0 < R11/R12 < 1.2 in which R11 is a radius of curvature of an object-side surface of the sixth lens, and R12 is a radius of curvature of the image-side surface of the sixth lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the 
Regarding claim 16, Park discloses the claimed invention except for wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens. In the same field of endeavor, Wu discloses wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Park with wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 21, Park discloses the claimed invention except for wherein the sixth lens has positive refractive power. In the same field of endeavor, Wu discloses wherein the sixth lens has positive refractive power (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Park with wherein the sixth lens has positive refractive power of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4).



Response to Arguments
Applicant’s arguments with respect to claims 6-10, 12-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/22/2021